Opinion by

Greene, J.
This suit was commenced by the Burlington and Louisa County Plank Boad Company, against Silas A. Hudson, to recover the amount subscribed by him to the capital stock of the company. The defendant demurred to the petition on the grounds that a copy of the instrument, on which the action is founded, is not filed with, or. annexed to, the petition. This demurrer was overruled, and judgment rendered against the defendant for the amount claimed.
Defendant appealed, and now seeks to reverse the judgment, and claims that the court erred in overruling the demurrer. The Code, § 1750, requires that, “ When a pleading is founded upon a written instrument or account, .„a copy thereof must be annexed to such pleading, or it will be a sufficient ground for a demurrer thereto.”
This action was necessarily founded upon the subscription paper, to which defendant subscribed one share of stock. The petition was founded upon that, for that alone created the liability. Hence a copy of that instrument or subscription paper, should have been annexed to the petition. Without that copy, the petition was demurrable. The demurrer'should have been sustained.
Judgment reversed.